Citation Nr: 9915344	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-00 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of missile wounds of the right knee, involving 
Muscle Group XIV.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.

The Board, in a determination in October 1997, found clear 
and unmistakable error (CUE) in an August 1946 rating action.  
The Board assigned a 40 percent evaluation for the residuals 
of missile wound of the right upper extremity from April 
1946.  The issue of increased evaluations for the residuals 
of missile wounds of the right upper extremity (Muscle Groups 
II and III) and the residuals of missile wounds of the right 
knee, involving Muscle Group XIV, with traumatic arthritis 
were also before the Board in October 1997.  These issues 
were remanded to the RO for additional development.  A rating 
action in November 1997 assigned a 40 percent evaluation for 
the right upper extremity disability under 38 C.F.R. § 4.73, 
Diagnostic Code 5302, from April 1946.  The Board notes that 
40 percent is the maximum schedular rating allowable under 
Diagnostic Code 5302 and the veteran is receiving a total 
disability evaluation.  Accordingly, this claim has been 
effectively granted and, under the guidance supplied by the 
U.S. Court of Appeals for Veterans Claims (Court) in AB v. 
Brown, 6 Vet. App. 35 (1993) and the United States Court of 
Appeals for the Federal Circuit in Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), no other outstanding question of 
law or fact concerning the provision of benefits under the 
law administered by the VA remains unresolved with regard to 
this specific issue.  Absence such questions, there is no 
matter over which the Board may exercise its jurisdiction.  
38 U.S.C.A. §§ 510(a), 7104 (West 1991).  The veteran may 
seek an extraschedular evaluation for this disability.  
However, the veteran has not specifically requested an 
extraschedular evaluation.  Accordingly, the issue of 
entitlement to an extraschedular disability rating is not 
before the Board at this time.  Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) and VAOPGCPREC. 6-96 (August 16, 1996).

In regard to the right lower extremity issue, the Board, in a 
March 1987 decision, in addition to other determinations, 
granted service connection for traumatic arthritis of the 
right knee.  The RO, in a rating action in April 1987, found 
that the arthritis of the right knee, if evaluated 
separately, would not be rated greater than zero percent.  
The service-connected right knee disability was, for rating 
purposes, described as a moderate wound of Muscle Group XIV, 
right, with traumatic arthritis of the right knee, rated at 
that time as 10 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5314.  In the October 1995 notice of 
disagreement, from which this appeal arises, the veteran 
addressed the whole of the service-connected right lower 
extremity disability.  Following a VA examination in July 
1998, the RO assigned a separate rating for traumatic 
arthritis of the right knee, at 10 percent, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998), and continued the 10 
percent evaluation for a missile wound to Muscle Group XIV, 
right thigh, Diagnostic Code 5314.  Consequently, both 
issues, an increased rating for arthritis of the right knee, 
and an increased rating under Muscle Group XIV, are before 
the Board at this time.  The issue of an increased rating for 
traumatic arthritis of the right knee is the subject of a 
REMAND section of this determination.


FINDINGS OF FACT

1.  The service-connected missile wound involving Muscle 
Group XIV is principally manifested by complaints of pain, 
discomfort, swelling and giving way, with a depressed, 
nontender, nonpainful scar.  No muscle mass loss, impairment 
of muscle function, or current evidence of ligamentous 
instability is found.

2.  The disability is productive of not more than a moderate 
impairment.


CONCLUSION OF LAW

An increased rating for residuals of a missile wound 
involving Muscle Group XIV, the right lower extremity, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.73, Diagnostic Code 5314 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records show that in addition to other wounds 
in February 1945, the veteran sustained a wound to the 
anterior aspect of the lower right thigh and lateral aspect 
of the right knee.  X-ray studies of the right knee showed 
retained metallic foreign bodies and a puncture fracture of 
the lateral condyle of the tibia.  Retained foreign bodies 
did not involve the knee joint.

By rating action in October 1945, service connection was 
grated for a gunshot wound to Muscle Group XIV, the anterior 
thigh group on the right.  A moderate muscle injury was 
found.
 
When examined by the VA in July 1948, the veteran reported 
occasional pain and swelling of the right leg if he is on it 
too long.  Physical examination showed 2 scars of the right 
knee.  One was about 5 to 6 inches long, extending across the 
lateral surface of the knee joint and above the longitudinal 
or vertical plain.  There was no contracture.  The second 
scar was small, on the ventral surface anteriorly, above the 
patella, with no contracture or muscle loss.  The pertinent 
diagnosis was moderate wound involving Muscle Group XIV, 
right knee, with a retained foreign body.  

A rating action in August 1948 awarded a 30 percent 
evaluation for the injury to Muscle Group XIV, from April 
1946 to August 1948, and a 10 percent evaluation for the 
moderate wound to Muscle Group XIV, right, from August 1948.

In an orthopedic examination in December 1956, it was 
reported that he had sustained multiple penetrating wounds to 
the right lower thigh and knee and a compound fracture of the 
lateral condyle of the right tibia.  The veteran complained 
of pain in the right leg following prolonged periods of 
standing or walking.  Examination on the lateral aspect of 
the right lower thigh, right knee, and right upper leg 
revealed a well healed 9 inch scar that was nontender to firm 
palpation.  Immediately above the patella and slightly 
lateral to the midline was a well-healed 3/4 inch by 2 1/2 inch 
scar.  There were multiple smaller scars about the anterior 
aspect of the knee and the upper one-third of the leg that 
measured less that 1 inch in length.  The number of small 
scars was hard to determine, approximately 10 to 12 in all, 
perhaps more.  There was no atrophy of the right quadriceps 
muscle group as compared to the normal left.  The right knee 
measured 1/2 inch greater in circumference than the left.  
There was no limitation of motion of the right knee and no 
crepitation upon passively moving the knee.  There was no 
weakness of the cruciate or lateral ligaments.  

When examined by the VA in January 1986, the veteran 
complained of a dramatic increase in discomfort in the area 
of the lower thigh just above the knee and within the knee 
itself after doing much walking or standing.  Examination 
revealed a depressed scar approximately 4 centimeters above 
the upper pole of the right patella.  The scar measured 
approximately 8 centimeters in its total length.  The distal 
portion of the scar was depressed.  It was mildly adherent to 
the underlying tendinous structure (quadriceps tendon).  
There was another scar on the lateral aspect of the knee 
which expands for a distance of approximately 8 centimeters.  
This scar was well healed, and there was minimal, if any, 
loss of underling soft tissue identified.  There was some 
pain on hyperextension of the knee.  No instability of the 
knee was identified.  There was no interarticular fluid 
present.  Some mild thickening of the periarticular tissues 
of the knee was noted.  The pertinent impression noted the 
residual injury to muscle group XIV, characterized by scars 
and tenderness as described.

The veteran was provided an additional examination by the VA 
in August 1995.  He complained of right knee pain on walking 
up stairs and swelling of the whole knee.  Physical 
examination of the right knee showed it to be approximately 
the mirror image of the left, with no swelling, redness, or 
effusion.  There were well-healed scars above the knee.  
Diffuse tenderness to palpation, mostly laterally and some 
posteriorly, was noted.  There was full extension and flexion 
was to 100 degrees on the right, with 0 to 125 degrees on the 
left.  All ligaments were intact and nontender to stress.  X-
ray studies of the right knee showed generalized osteopenia.   
There was narrowing of the medical compartment of the knee 
with narrowing of the patellofemoral compartment.  Soft 
tissue calcification was seen along the lateral aspect of the 
proximal right leg and a metallic density was noted in the 
soft tissues inferior to the ossification that may represent 
a bullet or shrapnel fragment.  The pertinent opinion 
reported a soft tissue wounding about the right knee with 
some limitation of motion, degenerative osteoarthritis of the 
right knee, probably due to wear and tear changes more so 
than injury for the gunshot wound.

In file are VA medical records regarding treatment of the 
veteran from the 1980's into the 1990's.  These records 
primarily focus on manifestations associated with the 
veteran's nonservice-connected insulin dependent diabetes 
mellitus, including diabetic neuropathy, amputations 
involving the lower extremities, and eye problems.

The veteran provided testimony at a hearing before the RO in 
June 1996.  At that time, he reported that the metal in his 
knee just "grinds in" and it hurting in the morning when he 
woke up.  He believed it was the steel moving around.  
Transcript at page 4 (T. at p. 4).  He disputed the August 
1995 finding that his knee was in pretty good shape, 
asserting that it "hurts, turns black, and stuff like 
that."  He also stated that the knee swells and turns red 
when he twists it, and he has problems with stairs.  He 
stated that sometimes he would turn and the leg would slide 
out from under him, and stepping on a rock would turn his 
leg, causing pain.  One-time doctors talked about putting in 
a new kneecap, T. at pp. 6 and 7.  The veteran felt that the 
steel in his knee was "cutting it and turning it black.  T. 
at p. 12.  

In light of the veteran's testimony, he was provided an 
additional examination by the VA in July 1998.  A history was 
provided outlining the veteran's symptoms of pain and 
activity limitations.  The right knee was said to cause pain 
if he attempted to use stairs, made a misstep on irregular 
ground, or twisted the leg.  Pain and the occasional collapse 
of the knee, causing him to fall, was also noted.  Occasional 
swelling within the knee was also reported.  

Physical examination reported the veteran to be 6 feet in 
height with an estimated body weight of 204 pounds.  He 
walked with a rather wide-based unsteady gait.  He had a 
limp, but actual preferred to stand with more weight on the 
right knee than the left, flexing the left knee 10 to 15 
degrees.  He was unable to account for his stance and the 
weight on the symptomatic knee.  Right knee range of motion 
lacked 5 to 8 degrees of full extension, and flexion was to 
110 degrees.  The left knee range of motion was from 0 to 135 
degrees.  There was scarring on the right thigh, depressed, 
more apparent in a standing position that when supine.  The 
scar was vertical, broadened at the base, and located 
directly above the patella.  It measured 2 1/2 inches in 
length.  It was well healed, without underlying soft tissue 
contracture.  Some attachment to the superior pole of the 
patella was noted.  

Range of motion testing of the right knee revealed the 
veteran to be very protective of any passive movement.  The 
extremes of the ranges were painful.  Torsional testing was 
not permitted by the veteran because of pain.  He also had 
pain in the retropatellar area and during the act of dressing 
had a snap or pop occur in this area.  The right knee joint 
showed no signs of inflammation or effusion.  The calves 
measured 13 1/2 inches in circumference at similar points.  The 
examiner was unable to definitely establish entry and exit 
wounds "only as a matter of speculation."  The right knee 
was possibly entered diagonally and this did not produce 
muscle mass loss.  The veteran did not require crutches, 
canes, or braces.  

X-ray views of the right knee revealed calcified streaks 
present in the proximal fibula on the anteroposterior view 
and a calcified streak in the proximal tibia in the latera 
view.  Neither of these shadows can bee seen in the opposite 
planes.  They did not represent metallic fragments.  Relative 
to the fibula, below the level of the fibular neck, there was 
a metallic fragment that measured 2 centimeters (cm) by 0.4 
cm, within the soft tissue.  The knee joint showed within the 
compartments a degenerative arthritic process present in the 
retropatellar area and some sharpening of the posterior 
tibial spine was noted.  Subchondral cyst formation was seen 
within the patellar grove of the femur, in the lateral tibial 
plateau and proximal tibia.  

The pertinent July 1998 examination impressions were remote 
shrapnel injury, right knee, and degenerative arthritis of 
the right knee.  The examiner went on to comment that the 
severity of residuals was moderate in the knee as the joint 
can move independently through a useful range of motion, but 
limitation was induced by pain.  There was evidence of 
foreign bodies but no massive loss of muscle tissue and the 
scares were not adherent to the long bones.  There was not 
enough diminished muscle performance to warrant an 
electrodiagnostic test.  There was no induration or 
contracture of an entire muscle.  

When asked to give the level of his day-to-day pain, with 
some debate the veteran stated that it was at a level of ten 
on a one to ten scale.  The examiner stated that this level 
of pain was not supported by the objective evaluation.  The 
examiner did indicate that this finding did not deny the 
presence of pain, but level of pain as described by the 
veteran.  The examiner went on to state that it was possible 
that function in the right knee would decline, but it was 
difficult to establish the rate of decline and the effect on 
the veteran's life when you considered his present age.  

In regard to the injury to muscle group XIV, the anterior 
thigh group, the examiner could not directly attribute it as 
the cause for the limitation of flexion and extension.  It 
was stated that it would be more appropriate to deem the loss 
of motion to be the result of degenerative arthritis of the 
knee.

II.  Analysis

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  Based 
on the actions of the RO, the Board also finds that the RO 
has fulfilled the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  The RO has undergone extensive 
development of this claims, including, but not limited to, 
repeated VA evaluations.  Accordingly, the Board may proceed 
with the adjudication of the veteran's claim.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155.  The veteran's residuals of an injury to the right 
knee with damage to Muscle Group XIV is currently evaluated 
as 10 percent disabling under the recently revised provisions 
pertaining to muscle injuries, using 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (1998).  This evaluation contemplates 
moderate impairment of Muscle Group XIV.  Moderate 
disability, in this context, contemplates aspects such as: 
(1) a "through-and-through" type of injury or a deep 
penetrating wound [where a missile was involved] but without 
explosive effect, residuals of debridement or prolonged 
infection; (2) inservice history and consistency of 
complaints of one or more of the "cardinal signs" of 
symptoms of muscle disability; and (3) objective findings 
such as some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 38 
C.F.R. § 4.56.  In order to be entitled to the next higher 
evaluation of 30 percent, the veteran must demonstrate a 
moderately severe disability of the muscles. Such an 
evaluation is generally characterized by: (1) a "through-
and-through" or deep penetrating wound [by a missile], with 
debridement, prolonged infection or sloughing of soft parts 
and intermuscular scarring; (2) service medical records or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, a record of consistent complaint 
of cardinal signs and symptoms, and if present, evidence of 
inability to keep up with work requirements; and (3) for a 
missile, entrance and (if present) exit scars, indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of muscles compared with the sound side, and 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.

A 40 percent evaluation is warranted under the new Diagnostic 
Code 5314 if there is severe disability of the muscle 
involved.  This contemplates: (1) either a "through-and-
through" or deep penetrating wound [due to a missile] or 
shattering of bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection or sloughing of 
soft parts, intermuscular binding and scarring;  (2) 
hospitalization for a prolonged period for treatment of the 
wound and evidence consistent with complaint of cardinal 
signs and symptoms of muscle disability worse than shown for 
moderately severe muscle injuries and, if present, evidence 
of an inability to keep up with work requirements; and (3) 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track [where applicable], loss of 
deep fascia or muscle substance or soft flabby muscles in the 
wound area, muscles swell and harden abnormally in 
contraction, and tests of strength, endurance or coordinated 
movements compared with the sound side indicate severe 
impairment of function.  Other factors that may be present: 
scar adhesion, diminished muscle excitability, and atrophy 
adaptive contraction of an opposing muscle group.

Since the Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
was amended during the pendency of this appeal, as it relates 
to the rating of muscle injuries, the veteran is entitled to 
whichever set of criteria provide him with a higher rating.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  Under the former criteria, 
injury of Muscle Group XIV also warranted a 10 percent 
evaluation if it is moderate, a 30 percent evaluation if it 
is moderately severe or a 40 percent evaluation if it is 
severe. 38 C.F.R. § 4.73, Diagnostic Code 5314 (1997).

The former regulations pertaining to muscle disabilities 
listed several factors to be considered such as weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement. The physical factors are intermuscular fusing and 
binding, and welding together of fascial planes and 
aponeurotic sheaths.  38 C.F.R. § 4.50 (1997). Muscle 
weakness is considered on the basis of a muscle group to 
perform its full function.  38 C.F.R. § 4.51.  Intermuscular 
fusing and binding and obliteration of fascial planes are to 
be considered, as are strength and endurance impairments, 
threshold of fatigue and interference with delicate 
coordinate movements.  38 C.F.R. § 4.52.  The typical 
symptoms associated with severe muscle injuries are: fatigue 
rapidly coming on after moderate use of the affected muscle 
groups; pain occurring shortly after incidence of fatigue 
sensations, the type of pain being that which is 
characteristic of and normally associated with prolonged 
severe muscular effort (fatigue-pain); inability to make 
certain movements with the same degree of strength as before 
injury; and uncertainty in making certain movements, 
particularly when made quickly.  38 C.F.R. § 4.53.

Inasmuch as the service-connected injuries to Muscle Group 
XIV are to be reviewed in context of the old and new criteria 
for degree of disability under 38 C.F.R. § 4.56, the current 
findings will be set forth, and then compared to first the 
old and then the new criteria. 

Examination and evaluation in July 1998 revealed a wide 
unsteady gait and limp.  It is for consideration that the 
veteran has peripheral neuropathy, and amputation surgery 
involving both feet related to diabetes mellitus.  The right 
knee and muscle injury do not appear to be related to the 
gait changes as the veteran preferred to stand with weight on 
his right leg, and no muscle atrophy of the right thigh or 
calf was found.  Historically, the record does not show that 
the multiple injuries to the right thigh and knee area were 
through and through wounds, or that the wounds were of 
explosive effect.  The right thigh and knee scars are well 
healed and not shown to be tender or painful.  The thigh 
scar, directly above the patella, is depressed and the 
vertical scar over the patella is without underlying soft 
tissue contracture but some attachment to the superior pole 
of the patella was noted.  There was some limitation of 
extension by 5 to 8 degrees, and flexion was to 110 degrees, 
lacking 25 degrees of being normal.  The examiner found the 
degree of disability to be moderate.

Under the old criteria, moderate disability is found where 
the wound is through and through or deep penetrating of 
relatively short track, and the entrance and exit scars are 
linear or relatively small, with moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  It is not 
expected that the veteran would meet all of the criteria for 
any single degree of disability.  However, in this case, the 
wounds were not through and through, were not deep, and did 
not cause loss of deep fascia or muscle substance or 
impairment of muscle tonus.

Moderately severe disability of muscles requires through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The entrance and exit scars 
would be relatively large and so situated as to indicate the 
track of missile through important muscle groups, and there 
is indications on palpation of moderate loss of deep fascia 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with the sound side) would give positive 
evidence of marked or moderately severe loss.  None of the 
above was shown on examination.  Clearly, the veteran does 
not have moderately severe impairment of Muscle Group XIV 
under the old criteria.

Under the new criteria, 38 C.F.R. § 4.56, the veteran does 
not meet the criteria for more than moderate disability.  As 
pointed out above, there was no through and through or deep 
penetrating wound and the wound was of short track from a 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
The veteran does have a retained metallic fragment.  There is 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function has been demonstrated.  X-ray 
evidence does not show minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile, and there is no adhesion of a scar to one of 
the long bones.

Moderately severe disability of muscles requires a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The entrance and (if present) exit 
scars indicating the track of the missile through one or more 
muscle groups, with indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  The veteran does not have moderately 
severe disability as defined by the rating criteria.

The veteran has noted functional impairment caused by the 
service-connected disability.  The veteran testified in June 
1996 that the metallic fragments in his right knee were 
cutting up his knee inside and causing pain and the knee to 
turn black.  While the veteran is competent to testify as to 
his observable symptoms, he is not shown to possess the 
medical expertise to determine the etiology of his various 
medical symptoms or their relationship to his service-
connected disability, and his claims of medical causation are 
of limited probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Further, X-rays studies of the right knee 
do not show metallic fragments in the knee joint.  Below the 
knee joint there is a small fragment in the soft tissue.  The 
medical records do not show ongoing treatment for the muscle 
injury to the right lower extremity.  Further, the record 
shows that the veteran worked for decades after service with 
no indication that the right thigh muscle injury caused 
significant impairment.

It has already been pointed out above that the veteran has 
other problems involving the right and left lower extremities 
which cause activity limitation.  Recent examination did not 
show enough diminished muscle performance on the right to 
warrant further testing.  As for the complaints of giving way 
of the right knee, it is noted that examinations, as recently 
as 1995, did not show any ligamentous instability, and on the 
1998 examination the veteran did not allow such testing, due 
to subjective complaints of pain.  However, the veteran did 
not require a cane, crutch, or brace for the right knee.  The 
Board must also note that the veteran's subjective complaints 
of pain were questionable in degree, as noted by the 1998 
examiner.  Based on a review of this statement and the 
objective medical evidence of record over the last 10 years, 
the Board has found the examiner's opinion in this case to be 
entitled to great probative weight.

Finally, in regard to the limitation of motion of the right 
knee, this is considered to be part and parcel of the right 
knee arthritis, which is rated separately.  Overall, based on 
the collective evidence of record, the Board does not find 
right Muscle Group XIV impairment to greater than moderate.  
Given the above facts, the benefit of the doubt doctrine is 
not for application because the overwhelming weight of the 
evidence is against the claim.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  

In light of the recent evaluations of the veteran's knee 
disability, which the Board finds to be highly probative, 
there is no evidence which the Board may consider as credible 
and of significant probative weight to indicate that the 
service related disability impairs earning capacity by 
requiring frequent hospitalizations.  In Fanning v. Brown, 4 
Vet. App. 225, 229 (1993), the Court held that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.






ORDER

An evaluation in excess of 10 percent for residuals of 
missile wounds of the right knee, involving Muscle Group XIV 
is denied.


REMAND

As noted above, following the VA examination of July 1998, 
the RO assigned a separate rating for traumatic arthritis of 
the right knee at 10 percent under Diagnostic Code 5010 and 
continued the 10 percent evaluation for a missile wound to 
Muscle Group XIV, the right thigh, under Diagnostic Code 
5314.  In that same determination, the RO granted a total 
rating based on individual unemployability.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent if 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  

The Board notes that the 10 percent evaluation under 
Diagnostic Code 5003 is the maximum schedular rating 
allowable for a single major joint.  However, although 
limitation of motion was found on VA examination in July 
1998, consideration was not given to any diagnostic codes 
based on limitation of motion of the knee, which could allow 
a higher rating.  The Court has held that when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, that the provisions of 38 C.F.R. §§ 4.40, and 4.45 
(1998) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The RO has also not provided the veteran with a copy of the 
pertinent diagnostic criteria regarding limitation of motion 
involving the knee contained within 38 C.F.R. § 4.71a (1998).  
If this regard, it is important to note that the award of a 
10 percent evaluation under Diagnostic Codes 5010 and 5003 
was made by the RO after the Board's October 1997 
determination in this case.  

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a) (West 1991).  Accordingly, the case is 
remanded to the RO for the following actions.

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  All private or VA 
records of medical treatment for the 
veteran's right knee should be obtained 
and associated with the claims folder.

2.  The veteran should also be afford a 
VA orthopedic examination in order to 
determine the extent of the arthritis of 
the right knee.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by 
service-connected arthritis in light of 
38 C.F.R. §§ 4.40 and 4.45.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Does the right knee arthritis cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiners should so 
indicate.


(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse of functional 
impairment due to pain attributable to 
the service-connected arthritis of the 
right knee.

3.  Thereafter, the case should be 
reviewed by the RO.  Consideration should 
be accorded to Diagnostic Codes 5256, 
5257, 5260, and 5261 and whether 
38 C.F.R. §§ 4.40, 4.45 apply, and if so, 
whether they provide a basis for any 
change in the award of compensation 
benefits.  The RO should consider the 
applicability of the Court's decision in 
Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) and 38 C.F.R. § 4.14 (1998), with 
respect to the veteran's entitlement to 
separate ratings for arthritis of the 
knee or limitation of motion of the knee.  
If limitation of motion is found in the 
right knee without recurrent subluxation 
or lateral instability, the RO should 
consider whether the veteran is 
entitlement to an increased evaluation 
for his right knee based on limitation of 
motion caused by arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 (1998).  Should the RO find that 
the knee disability involves recurrent 
subluxation or lateral instability, a 
determination of whether a separate 
rating is in order for this condition 
should be made within the analytical 
framework provided by the VA General 
Counsel's holding in VAOPGCPREC 23-97.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Member, Board of Veterans' Appeals


 

